Title: From George Washington to Catharine Sawbridge Macaulay Graham, 10 January 1786
From: Washington, George
To: Graham, Catharine Sawbridge Macaulay



Madam,
Mount Vernon Jany 10th 1786

I wish my expression would do justice to my feelings, that I might convey to you adequate ideas of my gratitude for those favourable sentiments with which the letter you did me the honour to write to me from New York, is replete. The plaudits of a Lady, so celebrated as Mrs Macauly Graham, could not fail of making a deep impression on my sensibility; and my pride was more than a little flattered, by your approbation of my conduct through an arduous and painful contest.
During the time in which we supposed you to have been on your journey to New York, we participated the distresses which we were sure you must have experienced, on acct of the intemperature of the Air, which exceeded the heats common in this Country at the most inclement season; and though your letter was expressive of the great fatigue you had undergone, still we rejoiced that the journey was attended with no worse consequences.
I hope, and most sincerely wish, that this letter may find you happily restored to your friends in England, whose anxiety for your return must, I am persuaded have been great—and that you will have experienced no inconvenience from your voyage to America.
Mrs Washington who has a grateful sense of your favourable mention of her—and Fanny Bassett, & Major Washington who, since we had the honor of your Company, have joined their

hands & fortunes, unite with me in respectful compliments to you—and in every good wish that can render you & Mr Graham happy. The little folks enjoy perfect health. The boy, whom you would readily have perceived was the pet of the family, affords promising hopes from maturer age. With sentiments of great respect & esteem I have the honor to be Madam Yr Most Obedt & Very Hbe Servt

Go: Washington

